Citation Nr: 0212173	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-29 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
lumbar spine injury, currently evaluated as 20 percent 
disabling.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to July 1971 
with periods of active duty for training (ADT) to include 
June 8, 1996 to June 23, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  That decision granted service 
connection for residuals of a lumbar spine injury and 
assigned an initial disability rating of 10 percent.  In a 
January 1999 supplemental statement of the case (SSOC), the 
RO increased the initial disability rating to 20 percent.  As 
this is not the full benefit sought, the issue remains on 
appeal.

The veteran testified at hearings held at the RO before a 
hearing officer in December 1997 and September 1998.  In 
addition, the veteran testified before a Member of the Board 
at a videoconference hearing held in May 2000.

In August 2000 the Board remanded the claim to the RO for 
further development.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  Residuals of a lumbar spine injury are not shown to be 
productive of more than a moderate degree of intervertebral 
disc syndrome with recurrent attacks.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for residuals of a lumbar spine injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental SSOCs, and the letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

In August 2000 the Board remanded the claim to the RO for 
further development.  The RO was instructed to obtain all VA 
treatment records pertaining to the veteran's lumbar spine 
generated after May 1999, including a June 2000 biannual 
examination report.  The RO was also instructed to obtain 
copies of all National Guard medical records pertaining to 
the veteran that were not already of record.  Finally, the RO 
was to schedule the veteran for a VA examination to determine 
the current severity of his disability.  The RO complied with 
the remand instructions and those records were associated 
with the claims folder.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records from the National Guard, VA examination 
reports from January and February 1997, September 1998 and 
December 2000, VA treatment notes from 1999 and 2000, private 
treatment notes from 1997, two letters from a private 
neurosurgeon dated May 1997 and one dated October 1998, and 
statements and testimony of the veteran at three hearings, 
two before hearing officers at hearings held at the RO in 
December 1997 and September 1998, and a videoconference 
hearing before a Member of the Board in May 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records show that the veteran injured his 
back while on ADT.  A June 1996 treatment record indicated 
that the veteran's range of motion in his low back was 20 
degrees of flexion, 15 degrees of extension, 15 degrees of 
rotation to the left, 45 degrees of rotation to the right, 15 
degrees of sidebending to the right and 20 to 25 degrees of 
sidebending to the left.  Deep tendon reflexes were +1 to 2 
in the lower extremities.  A service medical record dated 
later in June noted that the veteran was tender to palpation 
at L2-L5 with 2+ spasms.  Deep tendon reflexes were 2+ 
bilaterally.  Another service medical record dated in June 
noted that the veteran's range of motion was 85 degrees of 
flexion, 5 degrees of extension, 35 degrees of left 
sidebending, 25 degrees of right sidebending and 40 degrees 
of bilateral rotation.  Tenderness was noted bilaterally in 
the lumbar paraspinal area, left greater than right.  Deep 
tendon reflexes were 2+ bilaterally.  Muscle strength was 5/5 
in both lower extremities except he gave way secondary to 
pain in the left hip range.  Sensation was within normal 
limits at L4, L5 and S2.  There was some decreased sensation 
to light touch at L2-L3.

A VA examination was conducted in January 1997.  On 
examination, curvature of the lumbar spine showed some 
straightening of the lordosis.  Forward flexion was 75 
degrees, extension was 30 degrees, lateral flexion was 25 
degrees bilaterally, and rotation was 25 degrees bilaterally.  
There was no neurological deficit noted in the lower 
extremities.

A VA examination was conducted in February 1997.  On 
examination the veteran had normal range of motion.  Positive 
findings consisted of subjective complaints of discomfort in 
the left lower back with marked lateral rotation to the right 
and with flexion to the right.  The veteran had tenderness to 
percussion directly over the left sacroiliac joint.  Deep 
tendon reflexes were normal.  There was no neurological 
deficit noted in his legs.

Service connection for residuals of a lumbar spine injury was 
granted in an April 1997 decision.  An initial disability 
rating of 10 percent was assigned under Diagnostic Code 5292.

A May 1997 letter from a private neurosurgeon indicated that 
the veteran had some physical therapy, but pain in his back 
was aggravated by activity.  On examination, the veteran's 
range of motion was 50 percent of normal.  Straight leg 
raising test was positive at 50 degrees on the left and 
negative on the right.  Patrick's test was also positive on 
the left.  There was decreased pinprick sensation in the left 
L4 and left S1 distributions.  The neurosurgeon indicated 
that he was referring the veteran for an MRI of the hips and 
lumbar spine and electromyography (EMG) and nerve conduction 
studies.

A May 1997 EMG report indicated that there was normal nerve 
conduction of the left peroneal nerve including the minimal 
F-wave latency.  There was a normal sensory conduction of the 
left sural nerve.  EMG of selective muscles of the left lower 
extremity in the L3-S1 paraspinal muscles revealed no 
definite evidence of motor nerve root compression neuropathy 
or myopathy.

A May 1997 private MRI of the hips showed that both 
sacroiliac joints were normal.  A May 1997 private MRI of the 
lumbar spine showed that the vertebral bodies were normal in 
height, alignment and signal density.  There was no bony 
canal stenosis.  The apophyseal joints appeared normal.  The 
discs were of normal height without significant protrusion or 
focal herniation.  There was a mild loss of T2 signal 
intensity with the L1-L2, L4-L5, and L5-S1 interspaces 
consistent with mild disc desiccation.  A minimal annular 
bulge was observed at L1-L2 and at L5-S1 levels without 
significant sac compression.  The conus and cauda equina were 
normal.  There were no foraminal lesions.  No significant 
paraspinous abnormalities were identified.  The impression 
was mild disc desiccation/degeneration at L1-L2, L4-L5, and 
L5-S1 interspace.  No significant disc herniation or spinal 
stenosis was demonstrated.

A letter from the private neurosurgeon, dated later in May 
1997, indicated that the veteran's EMG and nerve conduction 
studies were normal.  The neurosurgeon stated that the 
veteran's MRI of the lumbar spine showed degenerative disc 
change at L1-2, L4-5 and L5-S1, but no ruptured disc and the 
MRI of the hip was negative.

A May 1997 private treatment note indicated that the veteran 
reported pain in the left lower lumbar area with radiation 
down his left leg to the knee.  He did not report any 
numbness in the leg.  The veteran had extreme tenderness over 
his sacroiliac joint area on the left side.  The veteran was 
treated with epidural and sacroiliac joint injections.

A November 1997 private treatment note indicated that the 
veteran continued to complain of low back pain with left-
sided radicular pains.  On examination the veteran's forward 
bending was limited to about 60 degrees of normal.  He was 
slow getting out of the chair and tended to ambulate somewhat 
slowly.  No significant limp was observed.  Neurologically 
the veteran was intact.  The physician noted that the veteran 
continued to have rather refractory low back pain with 
possible left sciatic neuropathy.  The physician was "not 
sure why the [veteran's] symptoms [had] been so persistent 
and [wondered if there was] some component of emotional 
overlay."

The veteran testified at a hearing held at the RO in December 
1997.  He testified that his drill status with the National 
Guard was on hold until he could be cleared for active duty.  
He indicated that he returned to work after his injury, but 
had to switch jobs because his back pain made it difficult to 
perform his old job.  The veteran stated that he worked an 
eight-hour shift where he can sit two-thirds of the time.  He 
indicated that he has not missed work as a result of his 
injury.  The veteran testified that the pain began just to 
the left of his back and traveled down his left side to his 
knee.  He stated that he does have difficulty with his left 
leg and limps as a result.

The veteran testified at a hearing held at the RO in 
September 1998.  He reiterated testimony from his previous 
hearing.  He testified that he had paraspinal muscle spasms 
in his low back.  He indicated that he has tried several 
treatments for his back since the initial injury, but nothing 
has helped.  He stated that he had missed a half-day of work 
in the previous month as a result of his back.

A VA examination was conducted in September 1998.  The 
veteran's claims file was not reviewed.  On examination mild 
bilateral paraspinal muscle spasms were noted.  There was 
full range of motion of the lumbar spine with flexion to 70 
degrees, extension to 20 degrees, and left and right lateral 
flexion to 25 degrees.  Straight leg raising was negative 
bilaterally.  Strength and muscle tone of all major muscle 
groups in both lower extremities was within normal limits.  
There was no atrophy or fasciculations noted.  Pain and touch 
sensation was intact in both lower extremities.  Patellar and 
Achilles tendon jerks were 2+ and symmetrical.  The 
examiner's impression was chronic low back pain that appeared 
to be musculoskeletal.  There was a full range of motion of 
the lumbar spine and no evidence of neurological deficit at 
that time.

An October 1998 letter from a private neurosurgeon indicated 
that, when he had seen him, the veteran's range of motion was 
50 percent of normal.  The neurosurgeon indicated that he 
would rate that as "a moderate restriction."

A February 1999 VA treatment note indicated that the veteran 
consulted a neurosurgeon regarding his continued low back 
pain.  The veteran was able to ambulate with no limp.  
Reflexes in the lower extremities were 3 bilaterally.  The 
veteran had decreased sensation in the left lower extremity.  
Muscle strength in the lower extremities ranged from 4+/5 to 
5/5.  Straight leg raising was negative bilaterally.  There 
was tenderness to palpation along the belt line.  X-rays and 
an MRI were ordered.

An April 1999 VA MRI report noted a normal alignment of the 
lumbosacral spine and normal intervertebral disc heights.  
There was a loss of hydration at L4-L5 and L5-S1 discs.  
There was a mild disc bulge at L5-S1.  The protruding disc 
was in the epidural fat.  There was no associate fat 
compromised.  There was also a mild bulging of the L1-L2 disc 
with no associated sequelae.  The impression was mild bulging 
of the L1-L2 and L5-S1 discs with no associated sequelae and 
no disc herniation.

A May 1999 VA treatment note indicated that the MRI report 
showed a mild bulge at the L1-L2 and L5-S1 disc spaces.  On 
examination the veteran ambulated without an assistive device 
and there were no gait deviations.  He heel/toe walked well.  
Reflexes were symmetrical.  Range of motion was intact.  
Sensation was intact.

A January 1999 Physical Evaluation Board proceeding noted 
that, based on a review of the objective medical evidence, 
the veteran could no longer perform the duties required by 
grade and military specialty.  The veteran was subsequently 
discharged from the National Guard, effective June 1999.

In May 2000 the veteran testified before a Member of the 
Board at a videoconference hearing.  He reiterated his 
testimony from previous hearings.  The veteran stated that he 
limited his activities due to pain.  He testified that he had 
muscle spasms twice a day.  He also indicated that he had not 
missed work or left early as a result of back pain.  He 
indicated that he had been discharged from the National Guard 
as a result of his back condition.

A June 2000 VA physical therapy note indicated that the 
veteran was seeking treatment for chronic low back pain due 
to degenerative disc disease.  The veteran complained of pain 
in the left lower back into the left leg down to the knee.  
On examination all trunk movements were severely restricted.  
Flexion was approximately 25 degrees and painful.  Extension 
was approximately 10 degrees and painful.  Left sidebending 
was 10 degrees and painful and right sidebending was 10 
degrees and very painful.  Right rotation was 25 degrees and 
painful.  Left rotation was within normal limits.  The 
veteran was tender to palpation of the left posterior 
superior iliac spine and paraspinal L3-L4.  There was banding 
along the left paraspinal.  The left iliopsoas had banding 
with reproducible pain.  No scoliosis was noted.  Muscle 
strength was 4/5 in the left hip flexor, 4/5 with pain in the 
left knee extension and 4-/5 and extremely painful in the 
left knee flexor, 4/5 in the dorsiflexor and plantar flexor 
and 5/5 with pain throughout the right lower extremity.

VA physical therapy notes from June 2000 to September 2000 
indicate that the veteran continued to seek treatment and 
physical therapy for chronic low back pain.

A December 2000 VA examination report noted that the 
veteran's claims file and medical history were reviewed prior 
to the examination.  The veteran reported pain in his low 
back area with some pain into the left leg.  On examination, 
the veteran had a tendency to stand with his right pelvis 
dropped.  The examiner noted that it could be brought to a 
level position.  The veteran had 15 degrees of forward 
flexion, at which point he had pain in the lumbosacral area, 
midline and slightly left of midline.  Bending to the right 
produced pain in the middle of the lumbosacral area.  Bending 
to the left created pain in the middle of the lumbosacral 
area.  Bending range was 25 degrees to the right and 15 
degrees to the left.  Extension showed a range of 25 degrees 
with pain between the L4 and S1 in the midline.  The examiner 
noted that the expected range of motion was 80 to 90 degrees 
of forward flexion, 35 degrees of extension, and 40 degrees 
of side bending.  Heel walking showed no foot drop.  Sitting 
leverage tests were negative.  No sensory defects were 
present.  The examiner was not able to find evidence of 
muscle weakness in the dorsiflexor, evertors or inverters.

X-rays taken at the time of the December 2000 VA examination 
showed an increase in the lordotic curve with narrowing of 
the L5-S1 interspace posteriorly.  There was an increased 
density of the facets between L4-L5, which was bilateral.  It 
was more severe on the right than the left.  The facets 
showed some overriding with overgrowth of the edges of the 
facet being visible particularly at L4-L5.

The December 2000 VA examiner's impression was low back pain 
as a result of degenerative arthritis at L4-L5 and L5-S1, 
disc desiccation by remote tests at L1-L2, L4-L5, and L5-S1, 
and bulging reported at L1-L2 and L5-S1.  The examiner noted 
that the veteran's range of motion was limited by pain and 
could not have been increased passively.  He also indicated 
that he was unable to quantify the veteran's pain.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5292, a 20 percent rating is warranted 
when limitation of motion is moderate.  A 40 percent rating 
is reserved for severe limitation of lumbar motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, a moderate case of intervertebral 
disc syndrome with recurrent attacks is rated 20 percent 
disabling.  In the case of severe intervertebral disc 
syndrome with recurring attacks from which there is 
intermittent relief, a 40 percent rating is appropriate.  A 
pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under Diagnostic Code 5295, when there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally in the standing position a 20 percent rating is 
assigned.  A 40 percent rating assigned for a severe 
lumbosacral strain where there is listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury.  The reasons follow.

The veteran's limitation of motion in the lumbar spine has 
not been shown to be any more than moderate so as to justify 
a higher than 20 percent rating under Diagnostic Code 5292.  
The Board is aware of the June 2000 VA treatment note 
indicating that the veteran's movements were severely 
restricted and the December 2000 VA examination report, which 
showed 15 degrees of flexion where 80 to 90 degrees of 
flexion is normal, and 25 degrees of sidebending to the right 
and 15 degrees of sidebending to the left where 40 degrees of 
sidebending is normal.  However, the Board finds that these 
findings alone do not support a basis for granting an 
evaluation in excess of 20 percent for limitation of motion 
of the lumbar spine.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (it is the Board's duty to determine the credibility 
and the weight of the evidence).  The February 1997 VA 
examination report indicated that the veteran had a normal 
range of motion.  A November 1997 private treatment note 
indicated that the physician was "not sure why the 
[veteran's] symptoms [had] been so persistent and [wondered 
if there was] some component of emotional overlay."  The 
September 1998 VA examination report noted that the veteran 
had full range of motion.  A private neurosurgeon, in an 
October 1998 letter specifically stated that he would rate 
the veteran's limitation of motion as a "moderate 
restriction."  A May 1999 VA treatment note indicated that 
the veteran's range of motion was intact.

Considering Diagnostic Code 5293, the evidence does not 
establish that the veteran has what could reasonably be 
considered to be severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  No neurological 
deficits were noted at either the January or February 1997 VA 
examinations.  A May 1997 private EMG was within normal 
limits.  A May 1997 letter from a private neurosurgeon stated 
that the EMG and nerve conduction studies were normal.  In 
addition, the neurosurgeon noted that the MRI of the lumbar 
spine showed degenerative changes, but no ruptured disc.  A 
November 1997 private treatment note indicated that, 
neurologically, the veteran was intact.  At a September 1998 
VA examination straight leg raising was negative bilaterally, 
strength and muscle tone of all major muscle groups in both 
lower extremities was within normal limits.  Pain and touch 
sensation was intact and patellar and Achilles tendon jerks 
were 2+ and symmetrical bilaterally.  The examiner 
specifically noted that there was no neurological deficit at 
that time.  A May 1999 VA treatment note indicated that 
reflexes were symmetrical and sensation was intact.  The 
December 2000 VA examiner noted that no sensory defects were 
present and there was no evidence of muscle weakness.  In 
sum, the appropriate symptoms are not indicative of more than 
moderate impairment, nor has any examiner concluded that 
there is an overall clinical picture of severe disability.

Additionally, the Board finds that the manifestations of the 
service connected low back disorder most closely approximate 
the criteria for a 20 percent disability rating under 
Diagnostic Code 5295.  With respect to the evidence of muscle 
spasm, the Board notes that muscle spasm is the type of 
symptom contemplated under the currently assigned 20 percent 
rating.  The evidence shows that the residuals of the lumbar 
spine injury are not productive of severe manifestations such 
as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or some of the above with 
abnormal mobility on forced motion.  The veteran has some 
limitation of motion, but the objective evidence does not 
show that this is to a marked degree.  Accordingly, the Board 
concludes that the criteria have not been met for a 
disability rating higher than 20 percent under Diagnostic 
Code 5295.

An increased evaluation may be based on either limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  A 20 percent evaluation under both 
Diagnostic Codes 5292 and 5295 contemplates pain on motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Although 
limitation of motion and pain is noted, the clinical evidence 
of record does not note weakened movement, excess 
fatigability or incoordination to an extent greater than the 
assigned evaluation of 20 percent already reflects.  The 
Board finds that the functional impairment described in the 
clinical records is indicative of no more than moderate 
functional impairment and thus no more than a 20 percent 
evaluation is warranted.  The evidence of record establishes 
that the actual limitation of motion and any accompanying 
resultant functional limitation of motion are no more than 
moderate.

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that his symptoms related to 
residuals of a lumbar spine injury are worse than the 20 
percent evaluation contemplates, the Board finds that the 
medical findings do not support an evaluation in excess of 20 
percent.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  An evaluation in excess of 20 percent for 
residuals of a lumbar spine injury is not warranted for the 
period at issue.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
objective evidence of record that the veteran's residuals of 
a lumbar spine injury alone has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess or 20 percent 
for residuals of a lumbar spine injury is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

